DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 71, 78 and 85 disclose amended limitation “receive, via an interface for the searchable data service, a request to read an object stored in one of a plurality of different partitions of data stored as part of the searchable data service, wherein the object comprises a plurality of attributes individually stored as respective pair of attribute names and attributes values” and this plurality of attributes individually stored as respective pair of attribute names and attributes values is not disclosed within the Applicant’s original disclosure.  The Applicant’s specification, in at least paragraphs [0006] and [0034], disclose storing attributes expressed as name value pairs, but does not denote that there is an individual storing of these pairs.  Therefore, independent claims 71, 78 and 85 are rejected for failing to comply with the written description requirement.  Dependent claims 72-77, 79-84 and 86-90 are also rejected for failing to cure the deficiencies of their respective independent claims. Applicant is reminded to utilize language consistent with the original disclosure to avoid the addition/appearance of new matter to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 71-73, 78-80 and 85-87 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattis et al. (U.S. Patent No. 6,915,307; hereinafter Mattis) in view of Baer et al. (U.S. Patent No. 6,035,303; hereinafter Baer).

Regarding claim 71, Mattis discloses a system, comprising: 
at least one processor; and a memory, storing program instructions that when executed by the at least one processor, cause the at least one processor to implement a searchable data service {Col. 8, Lines 62-65: directories provide search/lookup capabilities (e.g., such as a searchable data service); Col. 36, Lines 13-31, 60-66: system with a processor, memory, computer-readable memory, etc.},
receive, via an interface for the searchable data service, a request to read an object stored in one of a plurality of different partitions of data stored as part of the searchable data service {Col. 17, Lines 3-36: objects are stored in a fragment (e.g., such as a partition) that is part of a pool of fragments; Col. 27, Lines 37-50: an API supports reads and writes to the system; Col. 27, Line 65 – Col. 28, Line 3: a lookup is initiated to retrieve an object based on a client request}, wherein the object comprises a plurality of attributes as respective pair of attribute names and attributes values {Col. 5, Lines 38-49; Col. 28, Lines 4-12: objects contain key values (e.g., such as attribute names and attribute values) in which the object keys (e.g., such as attribute names) can have one or more subkey values (e.g., such as attribute values)}, but fails to explicitly disclose a plurality of attributes individually stored as respective pair of attribute names and attributes values; 
perform a lookup on the one partition that stores the object to read the object using a key determined from a concatenation of two or more of the attribute values for the object {Col. 11, Lines 46-55: when a search is conducted, a determination is made as to whether the object key is stored; an object key can consist of concatenated subkeys; Col. 20, Lines 8-10: when an object is read from the storage, a fragment is accessed to ensure the hash key stored there matches the key from the directory; Col. 28, Lines 4-12: objects contain key values (e.g., such as attribute names and attribute values) in which the keys can have one or more subkey values};
return the object read from the one partition in response to the request {Col. 16, Lines 30-37; Col. 20, Lines 8-10: once the object is read from a fragment in storage, it is transmitted back to the user that requested the object}.  

However, Baer discloses receive, via an interface for the searchable data service, a request to read an object stored in one of a plurality of different partitions of data stored as part of the searchable data service, wherein the object comprises a plurality of attributes individually stored as respective pair of attribute names and attributes values {Abstract; Figure 4/Col. 3, Lines 30-46; Figure 5/Col. 5, Line 40 - Col. 6, Line 54: object attributes/metadata are stored as key-value pairs….see Figures 4 & 5 where the keys are separately stored with its associated value}

Therefore, it would have been obvious to one skilled in the art at the time of the invention, having the teachings of Mattis and Baer before him/her, to modify the teachings of Mattis with the teachings of Baer.  The motivation for doing so would combine the key values of Mattis with the key-value pairs of Baer to provide a way of storing information (e.g., such as metadata/attributes/key values) about the structure of an object for later retrieval and reconstruction of the object thereby providing for efficient and simple retrieval of the object as disclosed by Baer, Col. 2, Line 65 – Col. 3, Line 24.


Regarding claim 72, the combination of Mattis and Baer discloses the system of claim 71, wherein a hash function is applied to at least one of the two or more concatenated values to identify the one partition that stores the object {Mattis: Col. 11, Lines 46-55: when a search is conducted, a determination of whether the object key is stored; an object key can consist of concatenated subkeys; Col. 28, Lines 8-12; Col. 31, Lines 35-38: object name is passed to hash function which outputs an object name key; the object name key can consist of one or more subkey values which identify data in the fragment}.
 	
Regarding claim 73, the combination of Mattis and Baer discloses the system of claim 72, wherein the at least one value is an identifier for the object {Mattis: Col. 8, Lines 36-41: object name (e.g., such as an identifier) as value}.

Claims 78-80 and 85-87 contain corresponding limitations and are therefore rejected for the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 71-73, 78-80 and 85-87 have been considered and the applicant’s arguments are persuasive.  The examiner presents a new grounds of rejection based upon the applicant's amendments to the claims.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The preceding rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166